Title: From George Washington to Elias Dayton, 21 July 1781
From: Washington, George
To: Dayton, Elias


                  Dear Sir
                     
                     Head Quarters Dobbs’s Ferry 2lst July 1781
                  
                  You will this evening detach a party of 100 men to take post upon the Heights at Fort Lee and those above it opposite to Spiten Devil and wherever any shipping may lay.  I would wish the Officers to be intelligent and capable of observation—and to make remarks upon the seeming strength of the enemy if they turn out upon an Alarm and how they in such cases dispose of their troops—The Business of the commanding Officer will particularly be to attend to any movement of the enemy by water—If he sees any considerable embarkation taking place in Vessels or Boats and they move up the River he will communicate the intelligence by the following signal—a large smoke from the Heights opposite the mouth of Spiten Devil.  The party will move time enough this Evening to be upon the Heights before day—It will go prepared for continuing out three days, unless sooner orderd in.  I am &c.
                  
                     P.S.  You will send a Captain and 50 to reinforce the post at Dobbs’s on this side the River.  They will come over this Evening.
                  
                  
               